Exhibit 10.3


SELLING SHAREHOLDERS


NON-COMPETE AGREEMENT




By this Agreement effective March 31, 2010 for good and valuable consideration,
the receipt of which is hereby acknowledged, for PURE EARTH, INC. and all
corporate subsidiaries (“SELLER SHAREHOLDERS”), hereby agree not to directly or
indirectly compete with the business of NYCON CORPORATION (“BUYER”) and its
successors and assigns by engaging in any activities in the continental United
States involving the manufacture, distribution or sale of any re-enforcing
and/or recyclable fibers or related products thereto used in congealable
materials such as asphalt or concrete (“Business Operations”) for a  period of
six (6) years following the closing of the asset purchase transaction pursuant
to the Asset Purchase Agreement of even date herewith between Buyer and Selling
Shareholder or until the discontinuance of the Business Operations of Buyer,
whichever occurs first (“Non-Compete Period”).


During the Non-Compete Period, Selling Shareholder shall not own, manage,
operate or consult in a business in the continental United States substantially
similar to, or competitive with the Business Operations of Buyer or such other
business activity in which Buyer may substantially engage during the term of
this Agreement.


Selling Shareholder acknowledges and agrees that the services, creations, trade
secrets of Buyer and Buyer’s customers and contacts developed by Buyer are or
are intended to be marketed and licensed to customers throughout the United
States.  Selling Shareholder further acknowledges and agrees to the
reasonableness of the above outlined non-compete restriction and the
reasonableness of the geographic area and duration of time which are a part of
this Agreement.

 
 

--------------------------------------------------------------------------------

 


Any attempt on the part of Selling Shareholder to induce employees of Buyer to
leave Buyer’s employ, or any effort by Selling Shareholder to interfere with
Buyer’s relationship with its employees would be harmful and damaging to
Buyer.  Selling Shareholder agrees that during the Non-Compete Period, Selling
Shareholder will not in any way, directly or indirectly (i) induce or attempt to
induce any employee of Buyer to quit employment with Buyer; (ii) otherwise
interfere with or disrupt Buyer’s relationship with its employees; (iii)
solicit, entice, or hire away any employee of Buyer; or (iv) hire or engage any
employee of Buyer or any former employee of Buyer whose employment with Buyer
ceased less that one (1) year before the date of this Agreement.


During the Non-Compete Period, Selling Shareholder will not divert or attempt to
divert from Buyer any business Buyer has enjoyed or solicited from its customers
including any former customers of Selling Shareholder.


Selling Shareholder acknowledges that Buyer may, in reliance of this Agreement,
provide Selling Shareholder access to trade secrets, customers and other
confidential data and good will of Buyer.  Selling Shareholder agrees to retain
said information as confidential and not to use said information on its own
behalf or disclose same to any third party.

 
2

--------------------------------------------------------------------------------

 

This Non-Compete Agreement shall extend throughout the continental United
States.


This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns, and personal representatives.


Selling Shareholder and Pure Earth, Inc.
                 
/s/ Brent Kopenhaver
 
Dated:
March 31, 2010
 



NYCON CORPORATION - Buyer
                   
By:
/s/ Barry E. Fleck
 
Dated:
March 31, 2010
 


 
3

--------------------------------------------------------------------------------

 